Citation Nr: 0127664	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  00-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of entitlement to service 
connection for residuals of a concussion, to include dizzy 
spells, electric-like shock, and convulsive responses.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of entitlement to benefits 
under 38 U.S.C.A. § 1151 for residuals of a back injury.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of entitlement to service 
connection for a chest disorder.  

4.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of entitlement to service 
connection for a psychiatric disorder (other than post-
traumatic stress disorder).  

5. Entitlement to a compensable initial rating for hepatitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, in June 1998.  

The issue of entitlement to a compensable initial rating for 
hepatitis will be addressed at the end of this decision under 
the heading "Remand."  

It is noted that service connection was recently established 
for post-traumatic stress disorder (PTSD) and a 70 percent 
evaluation was assigned, in an April 2000 rating decision.  
The effective date for that disability rating was established 
from April 21, 1998.  The Board notes that the issue in the 
present appeal which relates to a psychiatric disorder is 
separate from PTSD.

Finally, the Board notes that, by rating action of May 2000, 
the RO assigned the veteran a total (100 percent) rating 
based upon individual unemployability due to service-
connected disability, effective from April 21, 1998.



FINDINGS OF FACT

1.  The RO initially denied service connection for residuals 
of a concussion in a rating decision issued in January 1996.  
An appeal to the Board was not perfected, and therefore the 
decision was final.

2.  The evidence added to the record subsequent to the 
January 1996 rating decision, pertaining to the claim of 
service connection for residuals of a concussion, which 
consists of recent treatment records and the veteran's own 
statements, is cumulative or redundant, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The RO initially denied entitlement to benefits for 
residuals of a back injury, under 38 U.S.C.A. § 1151, in the 
January 1996 rating decision.  An appeal to the Board was not 
perfected, and therefore the decision was final.

4.  The evidence added to the record subsequent to the 
January 1996 decision, pertaining to the claim of benefits 
for a back injury under 38 U.S.C.A. § 1151, which consists of 
treatment records and the veteran's own statements, is 
cumulative or redundant, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  

5.  The RO initially denied service connection for a chest 
disorder (including pneumonia, restrictive lung disease, and 
osteochondritis of the left second, third, and fourth sternal 
chondroarticulations) in a February 1981 rating decision.  An 
appeal to the Board was not perfected, and therefore the 
decision was final.

6.  The evidence added to the record subsequent to the 
February 1981 decision, pertaining to the claim of service 
connection for a chest disorder, which consists of treatment 
records and the veteran's own statements, is cumulative or 
redundant, does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

7.  The RO initially denied service connection for a 
psychiatric disorder (characterized as adjustment reaction of 
adolescence with psychophysiological disorder manifested by 
hyperventilation syndrome) in the February 1981 rating 
decision.  An appeal to the Board was not perfected, and 
therefore the decision was final.

8.  The evidence added to the record subsequent to the 
February 1981 decision, pertaining to the claim of service 
connection for a psychiatric disorder, which consists of 
treatment records and the veteran's own statements, is 
cumulative or redundant, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1996 decision denying service connection for 
residuals of a concussion is final.  38 U.S.C.A. §§ 5107, 
5018, 7105 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.104, 20.1103 (2001).  

2.  Additional evidence received since the January 1996 
rating decision which denied entitlement to service 
connection for residuals of a concussion is not new and 
material and, accordingly, the claim may not be reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 2001); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§ 3.156 (2001).  

3.  The January 1996 decision denying benefits under 
38 U.S.C.A. § 1151 for a back disorder is final.  38 U.S.C.A. 
§§ 5107, 5018, 7105 (West 1991 & Supp. 2001); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.104, 20.1103 
(2001).  

4.  Additional evidence received since the January 1996 
rating decision which denied benefits under 38 U.S.C.A. 
§ 1151 for a back disorder is not new and material and, 
accordingly, the claim may not be reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991 & Supp. 2001); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.156 (2001).  

5.  The February 1981 decision denying service connection for 
a chest disorder (characterized as pneumonia, restrictive 
lung disease, and osteochondritis of the left second, third, 
and fourth sternal chondroarticulations) is final.  
38 U.S.C.A. §§ 5107, 5018, 7105 (West 1991 & Supp. 2001); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§§ 3.104, 20.1103 (2001).  

6.  Additional evidence received since the February 1981 
rating decision which denied entitlement to service 
connection for a chest disorder is not new and material and, 
accordingly, the claim may not be reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991 & Supp. 2001); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.156 (2001).  

7.  The February 1981 decision denying service connection for 
a psychiatric disorder (characterized as adjustment reaction 
of adolescence with psychophysiological disorder manifested 
by hyperventilation syndrome) is final.  38 U.S.C.A. §§ 5107, 
5018, 7105 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.104, 20.1103 (2001).  

8.  Additional evidence received since the February 1981 
rating decision which denied entitlement to service 
connection for a psychiatric disorder is not new and 
material, and accordingly, the claim may not be reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 2001); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the service medical records (SMRs) reflects that, 
at the time of enlistment examination in August 1967, the 
veteran gave a history of having nervous trouble, dizziness, 
and fainting spells.  A possible history of previous hysteria 
was also recorded.  "No documented seizures" was noted.  
Recent psychiatric treatment was also reported.  

The SMRs show that, in October 1967, the veteran was seen for 
dizzy spells, which he said he had experienced for years.  
The diagnosis was hyperventilation.  In November 1967, he was 
treated for pneumonia.  In February 1968, he was seen in 
neurology.  A history of dizziness and seizures was noted, 
and it was indicated that the veteran had taken Dilantin for 
three months "last year" without additional seizures for 
the past six months.  Hyperventilation syndrome was reported.  
An electroencephalogram (EEG) was conducted and interpreted 
as negative.  Neurological examination was also negative.  

In August 1968, the veteran was seen for periodic vomiting 
with loss of weight.  It was noted that he was taking 
Dilantin for seizures.  In October 1968, an examiner noted 
that the veteran had developed vomiting and loss of appetite 
with loss of weight approximately 3 months earlier.  There 
had been no pain, changes in stools, or other associated 
abnormality.  It was noted that the veteran had experienced 
similar episodes under similar circumstances two years 
earlier.  The examiner's impression was of 
psycholophysiological gastrointestinal (GI) reaction.  

Upon periodic examination in January 1972, a medical history 
of "seizure disorder" was noted.  Symptoms included 
dizziness and light headedness.  The report indicates that 
the veteran had been first prescribed Dilantin in 1966, and 
had experienced 2 to 3 episodes in the past year.  His 
history was noted to be compatible with hyperventilation.  

In March 1972, the veteran was seen for depressive reaction.  
It was described as acute and severe.  It was reportedly due 
to military stress.  His predisposition was reported as 
passive-aggressive personality, and his prognosis was listed 
as fair.  In May 1972, he was seen for a concussion injury.  
He had been struck in the head with an oversized tent peg, 
incurring a cut and losing all memory for approximately three 
hours.  He was noted to be improved, and was discharged the 
following day.  In June 1972, he was seen for "possible head 
injury."  It was noted that he had incurred this injury 
approximately three months earlier.  Now he had intermittent 
headaches and blurring of vision.  His headaches were 
described as "short" and located on the left side.  They 
were accompanied by vertigo.  Post-concussion syndrome was 
the diagnosis.  He was to return for additional examination 
if headaches did not cease in one month.  

In September 1972, the veteran was seen and treated for pain 
on the left side of the chest.  X-rays were negative.  In 
October 1972, he was seen for migraine headaches of two days' 
duration.  Examination was negative.  A chest X-ray was done 
in March 1974, as the veteran was experiencing hiccups.  It 
was interpreted as negative.  A May 1974 separation 
examination was essentially negative for positive findings.  
Examination of the lungs, chest, gastro-urinary system, 
psychiatric status, and spine were all reported as normal.  
In June 1974, the appellant was seen for difficulty 
breathing, chest pain, and palpitations.  The impression was 
hyperventilation.  

Added to the record in 1980 were private records dated both 
before and after the veteran's military service.  These 
documents reflect that the veteran was seen in 1966 for 
episodes of passing out.  Periodic anorexia was also noted.  
Convulsive disorder was diagnosed in December 1966.  In 
January 1967, he was seen after having a seizure.  It was 
noted that he had been taking Dilantin to control seizures.  
In March 1967, he had another "spell" and the examiner 
opined that the veteran needed psychiatric care.  In June 
1967, it was noted that the veteran had been under weekly 
mental health care.  He was improved and was to be seen on a 
monthly basis.  

Private records dated subsequent to the veteran's military 
service reflect that he was treated for pneumonia in August 
1974.  He was also seen in November 1974 for another 
concussion as a result of being injured in a fight.  He 
experienced nausea, dizziness, and some blurred vision.  He 
was hospitalized from late November to early December 1974.  
It was noted that skull X-rays were negative.  The final 
discharge impression was of nausea and dizziness secondary to 
mild cerebral concussion following a fight.  

In 1975, he was seen for complaints of chest pain which he 
said had started in 1972.  Anxiety was diagnosed.  In 1980, 
he was seen for hyperventilation and GI complaints.  An 
electrocardiogram in August 1980 was negative.  

VA psychological consultation in January 1981 reported 
studies consistent with psychophysiological reaction 
manifested by hyperventilation and gastric distress.  On 
neurological consultation, the veteran was described as alert 
and oriented, with some hostility but no evidence of 
dementia.  Pulmonary function test (PFT) results were 
consistent with restrictive lung disease.  On examination, 
the veteran had tenderness of the second, third, and fourth 
sternal chondroarticulations on the left, with 
osteochondritis identified.  

In a February 1981 statement by D.A.S., M.D., it was noted 
that the veteran had been seen at a private facility, "The 
Neuropsychiatric Institute" in 1966 and 1967, and treated by 
two psychologists.  Dr. S. reviewed the treatment records and 
concluded that they reached a tentative diagnostic impression 
of adjustment reaction of adolescence associated with 
situational environmental changes.  

In February 1981, the RO denied service connection for a 
psychiatric disorder (adjustment reaction of adolescence with 
psychophysiological disorder manifested by hyperventilation 
syndrome) and for chest disorders (restrictive lung disease, 
pneumonia, and osteochondritis of the left second, third, and 
fourth sternal chondroarticulations).  In its explanation, 
the RO noted that the veteran had been treated during service 
in December 1969 for pneumonia, which had been an acute and 
transitory disease from which he had completely and fully 
recovered.  The restrictive lung disease and osteochondritis, 
as identified at the recent VA examination, were noted to be 
of postservice origin.  The RO also denied service connection 
for the veteran's convulsive disorder, on the basis that it 
had been identified and treated prior to active service, and 
that no aggravation of this disorder was shown during 
service.  It was also concluded that the veteran's adjustment 
reaction of adolescence with a psychophysiological disorder, 
manifested by hyperventilation syndrome, had existed prior to 
his entry on active duty, without inservice aggravation.  

The veteran filed a claim for service connection for PTSD in 
1983.  Records added to the claims file included private and 
VA medical documents reflecting treatment and 
hospitalizations for psychiatric symptoms.  Service 
connection was denied by the RO in June 1984, on the basis 
that no diagnosis of PTSD had been made at that time.  The RO 
denied the claim again in November 1986, on the basis that, 
while PTSD had been diagnosed, there had been no confirmation 
of inservice stressors.

Records of a lengthy admission to the hospital and 
domiciliary at the VA Medical Center in Sheridan,Wyoming, 
indicate that the veteran was a patient from August 1984 to 
July 1985, for various health problems, including PTSD, 
schizophrenia, personality disorder, anorexia, feelings of 
panic, and polysubstance abuse including alcohol.  He spent 
some of the time in the hospital, and some time outside.  It 
was noted that, in January 1985, during a nightmare after 
consuming some beer, he hallucinated voices outside his 
bedroom door, cut through the screen of his window, made a 
"rope" from a sheet, missed his grip, and fell to the 
ground.  He sustained a wedge fracture of a lumbar vertebra.  
A private physician reported in April 1985 that the veteran 
had fallen while trying to climb out a hospital window, 
injuring his back.  X-rays showed a consolidating compression 
fracture at the L-2 vertebra.  In July 1985, he was still 
experiencing recurrent back pain.  At that time, he was 
living largely outside the hospital already, and he was 
discharged to outpatient status.

In July 1993, the veteran again filed a claim seeking service 
connection for PTSD.  He also sought, in pertinent part 
"service connected disability" for residuals of a back 
injury.  He asserted that, when he was hospitalized at a VA 
facility in January 1986 (sic) and, while experiencing a 
flashback, he had attempted to jump from a balcony to a tree 
and fell, injuring his back.  

Records added to the claims file include a PTSD 
questionnaire, and the veteran's statements as to inservice 
stressors.  Also added were records provided by the Social 
Security Administration (SSA) showing that the veteran was 
awarded disability benefits in the mid 1980s as a result of 
PTSD and alcohol and drug abuse.  Additional VA treatment 
records were also added to the file, dated from 1984 through 
1993.  They include contemporaneous records from the period 
when the veteran fell and incurred a compression fracture at 
L-2.  It was noted that he fell about 15 feet while climbing 
out of a VA hospital window and attempting to climb onto a 
tree.  VA records show that, when he was found after the 
fall, he was handcuffed by police and that he admitted to 
having had a "few beers."  There was no clinical data 
report at the time of that fall indicative that he had 
experienced a flashback.  Most of those VA records reflect 
psychiatric treatment.  The records indicate that the 
diagnosis of PTSD continued.  

In a January 1996 rating decision, the RO denied service 
connection for PTSD again, on the basis that, while PTSD had 
been diagnosed, there was no confirmation of inservice 
stressors.  Service connection for residuals of a concussion 
was denied, on the basis that, while the veteran was seen 
during service for a concussion, no permanent residual or 
chronic disability was indicated by the SMRs or the 
separation examination, or demonstrated by postservice 
records.  Benefits under 38 U.S.C.A. § 1151 for a back 
disorder were denied, for the stated reason that there was no 
record to show that the veteran's back injury was the result 
of medical or surgical treatment or examination improperly 
administered by VA.  

The veteran was notified of the above determinations in 
January 1996, with a copy of the rating decision enclosed.  
He was also provided notice as to his appellate rights.  No 
appeal was filed.

In April 1998, the veteran filed a reopened claim for service 
connection for PTSD, with extensive explanation and 
attachments.  Also at that time, he attempted to reopen 
several previously denied claims for compensation, and sought 
non-service-connected disability pension, listing numerous 
disabilities.  He again sought service connection, in 
pertinent part, for residuals of concussion, a chest 
disorder, and a "nervous disorder." and hepatitis.  With 
regard to his claimed back injury, he stated, "I was in a 
flashback at the time and not because of three beers."

By rating action in June 1998, the RO determined that new and 
material evidence adequate to reopen the claims of service 
connection for residuals of concussion, to include dizzy 
spells, electric-like shocks, and convulsive responses; a 
chest disorder; a nervous condition (anxiety disorder); and 
residuals of a back injury had not been submitted.  (The 
Board notes that the RO mistakenly included the back injury 
claim as one for service connection, whereas the claim is 
actually for compensation under section 1151.)  In making 
these determinations, the RO noted that it had considered the 
veteran's SMRs, numerous statements he had submitted in 
support of his claims, a PTSD questionnaire, a private 
prescription form from May 1995 (showing a prescription for 
the veteran's back condition), and VA treatment records and 
hospitalization summaries dated from 1978 through 1998.  The 
RO also granted service connection for hepatitis in the June 
1998 rating decision.

The Board's current review of the claims file reflects that 
the evidence added to the record subsequent to the April 1998 
date on which the veteran filed to reopen his claims includes 
the 1995 prescription summarized above, and VA records from 
1997 and 1998 which essentially reflect treatment for PTSD.  
These records also reflect, however, that the veteran 
continued to have GI complaints and to suffer from additional 
psychiatric problems, to include panic attacks and anxiety.  
He also continued to report chest pain.  

In September 1998, the veteran appeared at the RO for a 
hearing before a Decision Review Officer (DRO).  After a 
discussion with his representative, the veteran decided to 
have a conference with the DRO instead of a formal, recorded 
hearing.  The report of the conference reflects that the 
veteran continued to contend he had suffered from dizzy 
spells for many years.  He also reiterated that he felt 
service connection for PTSD was warranted.  

Additional VA examinations were conducted in February 2000 
(psychiatric) and March 2000 (digestive system).  The 
psychiatric examination resulted in a diagnosis of PTSD.  The 
digestive examination report reflects that the veteran had a 
long history of heartburn, abdominal bloating, and discomfort 
after meals as well as intermittent diarrhea.  He also had a 
history of peptic ulcer disease (PUD), in addition to 
significant alcohol abuse.  The examiner noted that, on an 
upper GI series performed two years before, the results had 
been unremarkable except for "rapid transit."  Currently, 
symptoms appeared to be fairly well controlled with 
medication.  The VA physician found no stigmata of chronic 
liver disease.  Nor did the examiner find any evidence of 
Dupuytren's contractures or palmar edema.  There was no 
abdominal tenderness on examination, and no masses were felt.  
The impression was "history of hepatitis C" but there were 
no stigmata of chronic liver disease.

As noted in the Introduction, above, service connection for 
PTSD was granted, in a rating decision issued in April 2000.  
Then, in May 2000, the RO assigned the veteran a total rating 
based upon individual unemployability due to service-
connected disability, effective from April 1998.

II.  Legal Analysis

A.  Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal, with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000).  This new statute eliminates the 
previous requirement that an applicant must submit a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist in developing evidence, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA § 7(a), 
114 Stat. 2096, 2099 (2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time it took the action which is now on 
appeal, VA's duties have been adequately fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (2000) (codified as amended at 38 U.S.C. 
§§ 5102 and 5103 (West Supp. 2001)).  A review of the rating 
actions, statement of the case (SOC) from February 2000, and 
the supplemental statement of the case (SSOC) from April 2000 
reflects that all applicable laws and regulations and bases 
for the RO's determinations have been provided during the 
appeal process.   The Board concludes that the discussions in 
the rating decision, SOC, and SSOC informed the veteran of 
the information and evidence needed to substantiate the 
claims, and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. 
§ 5103A).  Neither the appellant nor the service 
representative has made reference to any unobtained evidence 
that might aid the claims at hand, or that might be pertinent 
to the bases for the denial of any of the claims.  The RO has 
secured all relevant treatment records identified by the 
appellant, and the appellant was informed in various letters 
what records the RO was requesting, and was asked to assist 
in obtaining further evidence.  

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

Because the VCAA went into effect after the most appellant's 
SOC and SSOC were issued, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
which are required by the new legislation appear to have been 
substantially completed to the extent necessary and 
appropriate under the present circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107 (West 1991); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5103 and 5103A).  The 
Board therefore finds that no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court recently 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).

B.  Applicable Law

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303(a), 3.304 (2001).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage v. Gober, 10 Vet. App. 488, 493 (1997).  This 
principle has been repeatedly reaffirmed by the United States 
Court of Appeals for the Federal Circuit, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where there is 
evidence of an injury or disease in service, there must be a 
present disability resulting from that disease or injury.  
See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The law provides that a veteran shall be presumed to have 
been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111; 38 C.F.R. §§ 3.303(c), 
3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The burden of proof in finding clear and unmistakable 
evidence of preexistence is on VA.  See Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  As the Court of Appeals for 
Veterans Claims has held, the presumption of soundness may 
not be rebutted without "contemporaneous clinical evidence 
or recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  We note that the Federal Circuit Court 
has clarified the Miller decision by noting that "[n]othing 
in the court's opinion suggests that without such evidence 
the presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F.3d. 
1347, 1351 (Fed. Cir. 2000), cert. denied, 120 S. Ct. 2745 
(2000).

Benefits under 38 U.S.C.A. § 1151

Governing statutory law, at 38 U.S.C.A. § 1151, provides 
that, when a veteran suffers injury or aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct or failure to follow instructions, and the 
injury or aggravation results in additional disability, then 
compensation, including disability compensation, shall be 
awarded in the same manner as if the additional disability 
were service-connected.  The claimed additional disability 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).

The Board notes that earlier interpretations of the statute 
and regulations required evidence of negligence on the part 
of VA, or the occurrence of an accident or an otherwise 
unforeseen event, to establish entitlement to 38 U.S.C.A. § 
1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  
Those provisions were invalidated by the then U.S. Court of 
Veterans Appeals (now known as the CAVC) in the case of 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  That decision 
was affirmed by both the United States Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the initial Gardner decision was issued by the 
Court of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 
1995).  The interim rule was later adopted as a final rule, 
61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (2001).

More recently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); codified at 38 U.S.C.A. § 1151 (West Supp. 
2001); see VAOPGCPREC 40-97 (Dec. 31, 1997).  The veteran's 
claim based upon his back injury was filed in July 1993, so 
he neither evidence of an unforeseen event nor evidence of VA 
negligence would be required in order for this claim to be 
granted.  He would, however, need to establish that his back 
injury was incurred as a result of, and not merely 
coincidental with, the provision of VA medical care.

Reopened Claims

When a claim has been previously denied, and became final for 
lack of an appeal, it can be reopened only with new and 
material evidence.  It is well-settled law that the 
submission of new and material evidence by a VA claimant to 
reopen a previously denied claim is a jurisdictional 
prerequisite to the reexamination of the appellant's claim by 
VA and the Board.  The Board is obligated by law to conduct a 
de novo review of this question.  See Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  Only evidence presented since the 
last final denial on any basis will be evaluated in the 
context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

The RO's previous denials of the veteran's claims of service 
connection for residuals of concussion, to include dizzy 
spells, electric-like shocks, and convulsive responses; a 
chest disorder; and a nervous condition (anxiety disorder); 
as well as his claim for benefits under 38 U.S.C.A. § 1151 
for residuals of a back injury all became final when the 
veteran did not perfect an appeal to the Board.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.1103.  Pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist has been fulfilled.  See Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board further observes that the Veterans Claims 
Assistance Act has left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) (West Supp. 
2001).

C.  Discussion

Service Connection-Residuals of Concussion

The RO initially denied service connection for residuals of a 
concussion in January 1996, on the basis that no permanent 
residual of an inservice concussion had been demonstrated.  
The veteran did not appeal that decision, and therefore it 
was final.  He then attempted to reopen the claim in 1998.  
Applying the law, including judicial precedent, to this case, 
the Board's analysis of the evidence submitted for the 
purpose of reopening this claim must include a review of all 
of the evidence submitted subsequent to the January 1996 
decision.  

The evidence of record at the time the RO considered the 
issue in 1996 consisted of the veteran's SMRs, statements he 
had submitted in support of his claim, and postservice 
private and VA records dated from service separation through 
the 1990s.  

Evidence submitted since the 1996 decision, to include VA and 
private treatment records and examination reports, as well as 
statements by the veteran, shows that he continues to have 
complaints that he associates with a concussion, to include 
dizzy spells, electric-like shock, and convulsive responses.  
However, his complaints have continued for many years, and 
they have never been causally connected, by competent medical 
authority, to any inservice concussion.  This fact was true 
at the time of the previous RO denial of this claim in 1996, 
and holds true at the time of the most recent denial also.

Upon review of the evidence of record, and consistent with 
the Federal Circuit's holding in Hodge, supra, the Board 
finds that the veteran has not submitted new and material 
evidence sufficient to reopen his claim for service 
connection for residuals of a concussion.  

The evidence previously of record did not establish that the 
veteran manifested a chronic disorder as a result of 
inservice treatment for a concussion.  Indeed, no such 
chronic disorder was shown at the time of the claim.  
Moreover, the Board notes that the veteran had a convulsive 
disorder before he entered service, and that service 
connection was denied for that condition in a final rating 
decision in 1981, on the basis that it had not been 
aggravated during service.

As noted above, the veteran has proffered little in the way 
of "new" evidence as to this claim, inasmuch as evidence 
submitted since the initial denial continues to reflect 
complaints but no diagnosis of a chronic disorder as a result 
of a concussion.  His contentions regarding this issue have 
been elaborated upon, but are essentially the same as when 
previously denied.  Accordingly, the Board finds that new and 
material evidence has not been received with regard to the 
veteran's claim for service connection for residuals of a 
concussion.  38 C.F.R. § 3.156.  

38 U.S.C.A. § 1151 Benefits-Residuals of Back Injury

The RO initially denied benefits under 38 U.S.C.A. § 1151 for 
residuals of a back injury in January 1996.  The basis for 
the denial was that, although the veteran was being treated 
in a VA medical facility at the time he climbed out of the 
window and fell, sustaining a compression fracture at L-2, 
the fall and the resultant injury did not result from the VA 
care.  An appeal as to the RO's determination was not filed, 
and it was therefore final.  He attempted to reopen the claim 
in April 1998.

Applying the law, including judicial precedent, to this case, 
the Board's analysis of the evidence submitted for the 
purpose of reopening this claim must include a review of all 
of the evidence submitted subsequent to the January 1996 
decision which denied benefits under section 1151.  

The evidence of record at the time the RO considered the 
issue in 1996 consisted of the veteran's statements which he 
had submitted in support of his claim, and postservice 
private and VA records dated from service separation through 
the 1990s.  His SMRs were also on file, but he was not 
claiming that the injury occurred in service, but that it had 
resulted from a fall at the VA facility.

Evidence submitted since the 1996 decision, to include VA and 
private treatment records and examination reports, as well as 
statements by the veteran, shows that he continues to have 
complaints that he associates with his back injury.  However, 
there was nothing in the record in 1996 to reflect that the 
veteran's compression fracture at L-2 was the result of VA 
medical treatment or examination.  The same can be said after 
consideration of the evidence submitted since that 1996 
denial.  The record simply does not reflect that his low back 
fracture was the result of VA treatment.  Instead, the record 
reflects that the veteran fell from his VA hospital window 
after drinking.  Moreover, there is nothing in the record, 
other than the veteran's statements, that reflects that he 
was having a flashback at the time of his fall from the 
window.

The veteran's contentions regarding this issue have been 
elaborated upon, but are essentially the same as when the 
claim was previously denied.  He has not adduced any 
competent medical evidence that his fall from the window 
resulted from his VA medical care.  The mere fact that he 
climbed out the window and fell to the ground does not 
indicate any more than that he was injured coincidentally 
with his VA hospitalization.  Upon review of the evidence of 
record, and consistent with the Federal Circuit's holding in 
Hodge, supra, the Board finds that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim for benefits under 38 U.S.C.A. § 1151 for residuals of 
a back injury.

Service Connection-Chest and Psychiatric Disorders

The RO denied the veteran's original claim for service 
connection for chest disorders and a psychiatric disorder in 
February 1981.  The veteran did not appeal, and thus those 
decisions were final.  (Service connection for PTSD was later 
denied by rating action in 1984; the PTSD claim, upon 
subsequent reopening, was granted by the RO in 2000.) 

Applying the law to these claims, the Board's analysis of the 
evidence submitted for the purpose of reopening these claims 
must include a review of all of the evidence submitted 
subsequent to the previous final 1981 decision.  

The evidence of record at the time the RO considered these 
issues in 1981 consisted of the veteran's SMRs, preservice 
and postservice private treatment records, and a VA 
consultative psychiatric examination from 1981.  A review of 
those records is negative for any report of an inservice 
chronic chest disorder.  Residuals of inservice treatment for 
pneumonia were not indicated and restrictive lung disease and 
osteochondritis of the left second, third, and fourth sternal 
chondroarticulations were not reported until 1981, several 
years after military separation.  It was also noted that a 
psychiatric disorder, characterized as adjustment reaction of 
adolescence with psychophysiological disorder manifested by 
hyperventilation syndrome, had existed before service and 
underwent no increase during service.  No causal connection 
between these disorders and any incident of service was of 
record at the time of the 1981 denial.  

Evidence submitted since the 1981 rating decision, to include 
VA and private treatment records and examination reports and 
hospitalization summaries from 1978 through 2000, as well as 
the veteran's statements, shows treatment for continued chest 
pain and for various psychiatric complaints, to include 
anxiety.  

Upon review of the evidence of record, and consistent with 
the Federal Circuit's instruction in Hodge, supra, the Board 
finds that the veteran has not submitted new and material 
evidence sufficient to reopen these claims.  The evidence 
previously of record did not establish that the veteran 
manifested a chronic chest disorder during military service, 
nor that any preexisting psychiatric disorder was aggravated 
during service.  Indeed, no chronic chest disorder was shown 
until 1981, and the veteran's psychiatric complaints were 
sufficiently described at the time of service enlistment and 
on preservice treatment records.

As noted above, the veteran has proffered little in the way 
of "new" evidence as to these claims, inasmuch as evidence 
submitted since the initial denial shows only postservice and 
continued treatment for chest problems first clinically 
treated several years postservice, and continued treatment 
for psychiatric disorders which were present when the veteran 
entered service.  The record does not reflect any increase in 
severity of preservice psychiatric symptoms.  While he has 
elaborated upon his contentions regarding these issues, they 
are essentially the same as when previously denied.  With 
further regard to psychiatric problems, the Board notes that 
any disabling symptoms which are referable to PTSD are 
already service connected and compensable under that 
diagnosis.  Accordingly, the Board finds that new and 
material evidence has not been received with regard to the 
veteran's claim for service connection for chest disorders or 
for a psychiatric disorder (other than PTSD).  38 C.F.R. 
§ 3.156.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for residuals of a 
concussion, to include dizzy spells, electrical-like shock, 
and convulsive responses, is denied.  

New and material evidence not having been submitted, the 
claim of entitlement to benefits under 38 U.S.C.A. § 1151 for 
residuals of a back injury is denied.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a chest 
disorder is denied.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a psychiatric 
disorder (other than post-traumatic stress disorder) is 
denied.  


REMAND

As to the issue of entitlement to a compensable initial 
rating for hepatitis, the Board notes that, during the 
pendency of the claim, the rating schedule criteria for 
determining the disability evaluation to be assigned for 
hepatitis were changed.  New regulations, updating the 
portion of the rating schedule that addresses disabilities of 
the liver, became effective on July 2, 2001.  See Diagnostic 
Code (DC) 7345 (2000); 66 Fed. Reg. 29,486-29,489 (May 21, 
2001).  When the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria which are more to his advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO has not considered 
the veteran's disability in light of the new regulations.  
The Board notes that a VA examination pertinent to this claim 
was conducted in March 2000, and is of record.  

Moreover, because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747 (1992)).  Therefore, for these 
reasons, a remand is required.  

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, the issue is REMANDED to 
the RO for the following development:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment 
pertinent to his hepatitis claim that 
are not already of record.  After 
securing any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of any treatment 
records identified by the veteran.  The 
RO should then determine whether a new 
VA examination is needed in order to 
rate the claim.

2.  When the above is completed, the 
case should be reviewed again by the RO.  
As the rating criteria for liver 
disability has changed during the 
pendency of the claim, both the old and 
revised regulations must be considered, 
and the one most favorable to the 
veteran applied.  However, a rating 
under the revised criteria may not be 
made prior to the effective date of the 
regulation.  Since the appeal is from an 
initial rating assigned for hepatitis, 
the RO should consider whether a staged 
rating (pursuant to Fenderson v. West, 
12 Vet. App. 119 (1999)) is warranted.  
If the benefit sought on appeal remains 
denied, the veteran should be furnished 
a supplemental statement of the case, to 
include the provisions of 38 C.F.R. 
§ 3.655, if appropriate, and given the 
opportunity to respond.  

3.  The RO should then review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes). In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

